*311Opinion by
Oliver, C. J.
At tbe trial, plaintiff testified that tbe articles in question are used to ornament ashtrays, earrings, cuff links, pill boxes, and perfume containers and that she has never used them on lipstick cases. It was held that “when tbe classification of tbe collector is challenged, tbe dual burden of proving that such classification is incorrect and that its own claimed classification is correct, rests upon tbe importer” (Yardley & Co., Ltd., et al. v. United States, 41 C.C.P.A. 85, C.A.D. 533). On the basis of the record presented, tbe protest was overruled, tbe court bolding that tbe plaintiff failed to meet tbe required burden of proof under tbe cited authority.